ORDER
PER CURIAM.
The Merit Systems Protection Board (“Board”) moves to remand this case for further proceedings. Margaret M. Reed responds, requesting relief on the record, or alternatively, to submit additional facts for consideration on remand.
The Board dismissed Ms. Reed’s whis-tleblower individual right of action (“IRA”) appeal for lack of jurisdiction. In relevant part, the Board acknowledged that Ms. Reed made a protected disclosure in an email to the agency’s Medical Director and that the Chief of Human Resources took personnel actions against her. The Board held, however, that she did not allege that the protected disclosure was a contributing factor in those personnel actions. Ms. Reed filed a timely petition at this court.
The Board admits that Ms. Reed made a nonfrivolous allegation that she made a protected disclosure and that the protected disclosure was a contributing factor in three personnel actions at issue because the Chief of Human Resources was aware of the email before taking those personnel actions. Thus, the Board concedes that Ms. Reed established jurisdiction over her IRA appeal and that the case should be remanded for further consideration. Because it would be best for all involved to remand, the Board’s motion is granted.
With regard to Ms. Reed’s response, the court notes that Ms. Reed appears to have raised at least some similar allegations concerning personnel actions taken by the Assistant Chief of Human Resources that were not directly addressed in the Board’s motion to remand. On remand, the Board should, if necessary, reconsider these allegations in light of the Board’s concession on appeal.
Accordingly,
It Is OrdeRed That:
*720(1) The motion is granted. The Board’s decision is vacated and the case is remanded for additional proceedings consistent with this order.
(2) Each side shall bear its own costs.